DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 9-10, 13, 15-16, 19-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Khabbazibasmenj et al. (US 2017/0347216 A1) hereinafter “Arash” in view of Mao (US 2006/0269072 A1).
As to claim 1, Arash discloses a system for acoustic beamforming filter generation (Abstract), the system comprising: 
at least one data processor (¶0011. “The system may further comprise at least one processor coupled to the filters and at least one memory coupled to the at least one processor.”); and 
at least one memory storing instructions which, when executed by the at least one data processor  (¶0011. “The system may further comprise at least one processor coupled to the filters and at least one memory coupled to the at least one processor.”), result in operations comprising: 
performing eigen decomposition to generate a matrix of eigenvectors and a matrix of eigenvalues to solve a transfer function, the transfer functions describing how sound changes from being generated at least at a first speaker and a second speaker and the sound being received at least at a first control point and at a second control point of at least one listener (¶0006, ¶0082-0083 and ¶0088-0091. “Eigenvalue decomposition of the matrix Re(A.sub.T).” “Matrix F or equivalently vector f, to minimize the difference 
substituting any eigenvalues in the matrix of eigenvalues that are less than a value of a gain control parameter with the value of the gain control parameter to form a revised matrix of eigenvalues (¶0085-0089, ¶0091 and ¶0108-0111. “In both cases (different points for different frequency bins or oversampling), by substituting the combined speaker transfer function and its directional gradient as functions of the design parameters.” “By substituting (1.30), into the optimization problem (1.27), this problem can be equivalently expressed.”); and 
calculating a matrix of spatial filter coefficients to apply to a sound signal received at least at the first speaker and at the second speaker and based on at least the matrix of eigenvectors, the revised matrix of eigenvalues, and a matrix of desired frequency responses of a sound signal received and transmitted by the first speaker and the second speaker and received at least at the first control point and at the second control point of the at least one listener (¶0048-0050, ¶0067-0072, Fig. 3. “Moreover, F is a M.times.N matrix where [F].sub.i,k=F.sub.i,k where F.sub.i,k denotes the k.sup.th coefficient of i.sup.th FIR filter (i.e. each filter has a respective filter coefficient set).” “For each speaker transfer function 316, the frequency response at a particular test point TP.sub.1, TP.sub.2, …, TP.sub.N is a function of the frequency bin 320.”).
Arash does not expressly disclose performing eigen decomposition to generate a matrix of eigenvectors and a matrix of eigenvalues to solve a pseudoinverse of a matrix of transfer functions
Arash in view of Mao discloses performing eigen decomposition to generate a matrix of eigenvectors and a matrix of eigenvalues to solve a pseudoinverse of a matrix of transfer functions (Mao, ¶0038-0041 and ¶0060-0063. “Each calibration covariance matrix Cal_Cov(j,k) may be decomposed by means of "Principal Component 
Arash and Mao are analogous art because they are from the same field of endeavor with respect to audio processing for specific listening regions.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use an inverse of a matrix transfer function, as taught by Mao. The motivation would have been to enhance the listening experience.
As to claim 2, Arash in view of Mao discloses wherein the operations further comprise: calculating, based at least on a first distance and a second distance from at least the first speaker and the second speaker to a location of the first control point and a location of the second control point of the at least one listener, the matrix of transfer functions; and identifying the matrix of desired frequency responses (Arash, ¶0048-0051, ¶0061-0065 and ¶0076-0080. “Reference is now made to FIG. 3C, which shows an exemplary embodiment of the system 300 in which the idealized virtual point source 302 has a variable (i.e. user-adjustable) position relative to the positions of the speakers 308, and in which the positions of the speakers 308 are not known a priori and only their associated spatial frequency responses (and accordingly their corresponding directional gradients) are known.”).
As to claim 5, Arash in view of Mao discloses wherein the operations further comprise receiving the value of the gain control parameter (Mao, ¶0139-0142. Sound level detected and adjusted.).

As to claim 7, Arash in view of Mao discloses wherein calculating the matrix of transfer functions comprises calculating, for the first speaker and the second speaker, a first transfer function for a first channel and a second transfer function for a second channel, based at least on the first distance and the second distance from at least the first speaker and the second speaker of the array of speakers to the location of the first control point and the location of the second control point of the at least one listener (Arash, ¶0048-0051, ¶0061-0065 and ¶0076-0080 and Fig. 3. “The combined speaker transfer function 318 for a particular source signal input 306 is a summation in space of the speaker transfer functions 316 of the speakers for that source signal input 306.” “Since the speed of sound in air is known, so the distances to the receivers can be calculated and with three or more such distances the positions of the speakers 308 can be determined using trilateration.”).
As to claims 9, 15 and 21, they are directed towards substantially the same subject matter as claim 1 and are therefore rejected using the same motivation as claim 1 above.
As to claim 20, Arash in view of Mao discloses wherein the matrix of desired frequency responses comprises a value of one for sound of the first channel received at the first control point, a value of zero for sound of the first channel received at the second control point, a value of zero for sound of the second channel received at the first control point, and a value of one for sound of the first channel received at the second control point (Arash, ¶0051 and ¶0088-0090. “If all of the test points TP.sub.1, TP.sub.2, . . . TP.sub.N are inside the notional convexly-bounded listening region (i.e. none of the test points TP1, TP2, . . . TPN are on the boundary of the notional convexly-bounded listening region), minimization of the differences between the directional gradients will happen automatically (i.e. the right side of equation 1.18 becomes zero).”).
claims 10, 13 16, 19, 22 and 25, they are rejected under claims 9, 15 and 21 using the same motivation as claims 2, 5 and 7 above.

Claims 3-4, 11-12, 17-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Arash in view of Mao, as applied to claims 2, 10, 16 and 22 above, and further in view of Otto et al. (US 2014/0064526 A1) hereinafter “Otto.”
As to claim 3, Arash in view of Mao does not expressly disclose wherein the operations further comprise: receiving location data identifying the location of at least the first control point and the location of the second control point, the location data further identifying locations of the at least a first speaker and a second speaker; and determining, based on the received location data, the first distance and the second distance from at least the first speaker and the second speaker in the array of speakers to at least the first control point and the second control point.
Arash in view of Mao as modified by Otto discloses wherein the operations further comprise: receiving location data identifying the location of at least the first control point and the location of the second control point, the location data further identifying locations of the at least a first speaker and a second speaker; and determining, based on the received location data, the first distance and the second distance from at least the first speaker and the second speaker in the array of speakers to at least the first control point and the second control point (Otto, ¶0053-0058 and ¶0010-0071, Figs. 3 and 7a. “These transfer functions can either be measured or defined analytically from an acoustic radiation model of the loudspeaker. One example of a model is given by an acoustical monopole, given by the following equation.” Distance between points 92 and speakers 98 input into radiation model. Therefore implicit that locations known.).
Arash, Mao and Otto are analogous art because they are from the same field of endeavor with respect to audio processing for specific listening regions.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to determine the distance between the speakers and the control points, as taught by Otto. The motivation would have been improve the output to the listener.
As to claim 4, Arash in view of Mao as modified by Otto discloses wherein the location data comprises locations of the first control point and the second control point for a plurality of listeners (Otto, ¶0052-0058, Fig. 1b. Plurality of listeners.). 
The motivation is the same as claim 3 above.
As to claims 11-12, 17-18 and 23-24, they are directed towards substantially the same subject matter as claims 3-4 and are therefore rejected using the same motivation as claims 3-4 above.

Allowable Subject Matter
Claims 6, 8, 14 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654